DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 06/20/2022 (“06-20-22 OA”), the Applicant amended independent claim 1 and added new claims 12-15 in a reply filed on 09/14/2022 (“09-14-22 Reply”). Applicant’s amendments have substantively changed the scope of independent claim 1 and its dependent claims.
Currently, claims 1-15 are examined as below.
Response to Arguments
Applicant’s amendments to claim 6 have overcome the 112(b) rejections as set forth under line item number 1 in the 06-20-22 OA.
Applicant’s amendments to independent claim 1 have overcome at least a part of the prior-art rejections as set forth under line item numbers 2-3 in the 06-20-22 OA. 
New reference is introduced. New grounds of rejections under 35 U.S.C. 103 and 112(b) are provided as follows. There are also claim objections.
On page 10 of the 09-14-22 Reply, the Applicant’s argues that Yeh does not disclose “each of the at least one encapsulation structure is arranged between two adjacent light-emitting elements of the plural light-emitting elements” recited in independent claim 7, because Yeh’s Fig. 5 shows protection structure spaced above two adjacent light-emitting elements, not “arranged between two adjacent light-emitting elements.” The examiner respectfully disagrees.

    PNG
    media_image1.png
    606
    787
    media_image1.png
    Greyscale

Fig. 5 of Yeh discloses at least a portion of the protection structure 15 (i.e. encapsulation structure) is between two adjacent LED chips 11 (i.e. light-emitting elements), and a Marked-Up Fig. 5 of Yeh is provided for illustration. The word “between” means “in a region intermediate to two other points in space1.” Given the broadest reasonable interpretation, Yeh’s Marked-Up Fig. 5 shows a portion esp of the protection structure 15 is in a region R intermediate to two light-emitting elements 11 in space. In other words, a portion esp of the protection structure 15 is between two adjacent light-emitting elements 11. Furthermore, the protection structure 15 including the particles 16 is an encapsulation structure. The word “encapsulates2” means encloses and “encloses3” means covers. Since the protection structure 15 including the particles 16 covers the upper surfaces of structure 14 and LED chips 11, the protection structure 15 including the particles 16 is an encapsulation structure.
Claim Objections
Claims 12-15 are objected to because of the following informalities: 
	Regarding claims 12-15, a period is missing in the end of each claims 12-13.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 12-15 are indefinite, because the limitations “a content of the polymeric glue material,” “a content of the white powder material” and “a content of the black powder material” in each of the claims 12-15 render the claims indefinite. It is unclear whether the content of the polymeric glue material, the content of the white powder material and the content of the black powder material of each of the claims 12-15 are the same as those recited in the respective independent claims 1 and 7.
I. Prior-art rejections based on Andrews
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0239325 A1 to Andrews et al. (“Andrews”).

    PNG
    media_image2.png
    269
    497
    media_image2.png
    Greyscale

	Regarding independent claim 1, Andrews in Fig. 4C teaches a light source module 60 (¶ 47, light emitter component 60), comprising: 
a substrate 44 (¶ 47, base layer 44); 
plural light-emitting elements 16 (¶ 47, LED chips 16) installed on the substrate 44; and 
an encapsulation structure 46, 48 (¶ 47, coupling layer 46 including optical material 48 covers (i.e. encapsulates) sides of the LED chips 16, which makes the coupling layer 46 an encapsulation structure) installed on the substrate 44 to contact and cover the plural light-emitting elements 16 (Fig. 4C), wherein the encapsulation structure 46, 48 is made of a composition 46, 48 (Fig. 4C) containing a polymeric glue material 46 (¶ 50, coupling material 46 comprises silicone and/or epoxy, which are the same polymeric glue material as the Applicant purported in disclosure (see claim 2 of the present application)), a white powder material 48 (Fig. 4C & ¶ 50-¶ 51, optical material 48 comprises particles (i.e. powders) of TiO2, Al2O3 (i.e. aluminum oxide) or calcium carbonate, which is the same white powder material as the Applicant purported in disclosure (see claim 3 of the present application)) and a black powder material 48 (Fig. 4C & ¶ 51, optical material 48 comprises particles/powders 48 of boron nitride (BN), which is the same black powder material as the Applicant purported in disclosure (see claim 4 of the present application)), wherein in the composition 46, 48, a content of the polymeric glue material 46 is 85%-94% by weight (¶ 52, weight percent of optical material 48 is 6 to 15 weight percent. That is, the coupling material 46 would have a weight percent of 85 to 94 weight percent, which anticipates the claimed range of 65%-99.8% by weight), a content of the white powder material 48 is less than 15% by weight (¶ 52, weight percent of both TiO2, Al2O3 or calcium carbonate particles 48 and BN particles 48 is 6%-15%. That is, TiO2, Al2O3 or calcium carbonate particles 48 would have a weight percentage less than 15%, which overlaps the claimed range of 0.1%-20% by weight; see Note 1 below), and a content of the black powder material 48 is less than 15% by weight (¶ 52, weight percent of both TiO2, Al2O3 or calcium carbonate particles 48 and BN particles 48 is 6%-15%. That is, BN particles 48 would have a weight percentage less than 15%, which overlaps the claimed range of 0.1%-25% by weight; see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight percent of the white powder material taught by Andrews overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight percent of the black powder material taught by Andrews overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 2, Andrews in Fig. 4C further teaches the polymeric glue material 46 in the composition 46, 48 of the encapsulation structure 46, 48 includes silicone, epoxy resin or a hybrid material of silicone and epoxy resin (¶ 50; see also the rejection of claim 1 as noted above).
	Regarding claim 3, Andrews in Fig. 4C further teaches the white powder material 48 in the composition 46, 48 of the encapsulation structure 46, 48 includes titanium dioxide, aluminum oxide or calcium carbonate (¶50-¶ 51; see also the rejection of claim 1 as noted above).
	Regarding claim 5, Andrews in Fig. 4C further teaches in the composition, 46, 48, the content of the white powder material 48 is less than 15% by weight (¶ 52; see the rejection of claim 1 as noted above), which overlaps the claimed range of 3% (see Note 1 below), and the content of the black powder material 48 is less than 15% by weight (¶ 52; see the rejection of claim 1 as noted above), which overlaps the claimed range of 0.5% by weight (see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight percent of the white powder material taught by Andrews overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight percent of the black powder material taught by Andrews overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Andrews does not disclose the content of the polymeric glue material is 96.5% by weight. 
However, Andrews teaches a general condition in which the content of the polymeric glue material 46 is 85%-94% by weight (¶ 52, weight percent of optical material 48 is 6 to 15 weight percent. That is, the coupling layer 46 would have a weight percent of 85 to 94 weight percent).
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Andrews teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of the content of the polymeric glue material is 96.5% by weight produce unexpected results that are different in kind and not different in degree, said general conditions taught by Andrews renders claim 5 obvious.
	Regarding claim 10, Andrews in Fig. 4C further teaches the plural light-emitting elements 16 are disposed in a high-density array comprising three or more light-emitting elements 16 (Fig. 4C, ¶ 44-¶ 45 & ¶ 47, light emitter component 60 comprises LED chip array including one or more LED chips 16, which is three LED chips, four LED chips or even 10 LED chips, and these LED chips 16 would make a high-density array).
Regarding claim 12, Andrews in Fig. 4C further teaches in the composition 46, 48, a content of the polymeric glue material 46 is 85%-94% by weight (¶ 52, weight percent of optical material 48 is 6 to 15 weight percent. That is, the coupling material 46 would have a weight percent of 85 to 94 weight percent, which anticipates the claimed range of 75%~99.8% by weight), a content of the white powder material 48 is less than 15% by weight (¶ 52, weight percent of both TiO2, Al2O3 or calcium carbonate particles 48 and BN particles 48 is 6%-15%. That is, TiO2, Al2O3 or calcium carbonate particles 48 would have a weight percentage less than 15%, which overlaps the claimed range of 0.1%~20% by weight; see Note 1 below), and a content of the black powder material 48 is less than 15% by weight (¶ 52, weight percent of both TiO2, Al2O3 or calcium carbonate particles 48 and BN particles 48 is 6%-15%. That is, BN particles 48 would have a weight percentage less than 15%, which overlaps the claimed range of 0.1%~15% by weight; see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight percent of the white powder material taught by Andrews overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight percent of the black powder material taught by Andrews overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 13, Andrews in Fig. 4C further teaches in the composition 46, 48, a content of the polymeric glue material 46 is 85 to 94 weight percent (¶ 52, weight percent of optical material 48 is 6 to 15 weight percent. That is, the coupling material 46 would have a weight percent of 85 to 94 weight percent, which anticipates the claimed range of 80%~99.8% by weight), a content of the white powder material 48 is less than 15% by weight (¶ 52, weight percent of both TiO2, Al2O3 or calcium carbonate particles 48 and BN particles 48 is 6%-15%. That is, TiO2, Al2O3 or calcium carbonate particles 48 would have a weight percentage less than 15%, which overlaps the claimed range of 0.1%~20% by weight; see Note 1 below), and a content of the black powder material 48 is less than 15% by weight (¶ 52, weight percent of both TiO2, Al2O3 or calcium carbonate particles 48 and BN particles 48 is 6%-15%. That is, BN particles 48 would have a weight percentage less than 15%, which overlaps the claimed range of 0.1%~10% by weight; see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight percent of the white powder material taught by Andrews overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight percent of the black powder material taught by Andrews overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of US 2015/0295153 A1 to Kuramoto et al. (“Kuramoto”).
Regarding claim 6, Andrews does not explicitly disclose a diameter of the black powder material is about 30nm. Andrews in Fig. 4C further discloses the black powder material 48 is boron nitride (BN) particles 48 (¶ 51) provided in the coupling material 46 (Fig. 4C) including silicone and/or epoxy (¶ 51).
	Kuramoto recognizes a need for preventing deterioration of translucency (¶ 49). Kuramoto satisfies the need by providing boron nitride particles having a particle diameter of 5 nm or more and 50 nm or less (¶ 49 & ¶ 43) in a base material including silicone resin (¶ 42, ¶ 32 & ¶ 39), which overlaps the claimed range of about 30 nm (see Note below).
Note : “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the particle diameter taught by Kuramoto overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
II. Prior-art rejections based on Yeh
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0355883 A1 to Yeh et al. (“Yeh”).

    PNG
    media_image3.png
    562
    786
    media_image3.png
    Greyscale

Regarding independent claim 7, Yeh in Fig. 5 teaches a light source module 1 (¶ 52, LED light source 1), comprising: 
a substrate 10 (¶ 52, base 10); 
plural light-emitting elements 11 (¶ 52, LED chips 11) installed on the substrate 10; and 
at least one encapsulation structure 15-16 (¶ 52 & ¶ 47, protection structure 15 & uniform light particles 16) installed on the substrate 10, wherein each of the at least one encapsulation structure 15-16 is arranged between two adjacent light-emitting elements 11 of the plural light-emitting elements 11, and the encapsulation structure 15-16 is made of a composition 15-16 containing a polymeric glue material 15 (¶ 43, protection structure 15 includes silicone, which is the same material as the Applicant purported in disclosure for the polymeric glue material (see claim 2 of the present application)), a white powder material 16 (¶ 47, particle 16 includes TiO2 particle, i.e., titanium dioxide, which is the same white powder material as the Applicant purported in disclosure (see claim 3 of the present application)) and a black powder material 16 (¶ 47, particle 16 includes BN particle, i.e., boron nitride, which the same black powder material as the Applicant purported in disclosure (see claim 4 in the present application)), wherein in the composition 15-16 (¶ 47, particle 16 includes the combination of TiO2 and BN in the structure 15), a content of the polymeric glue material 15 is 85%-95% by weight (¶ 47, weight percentage concentration of particles 16 relative to the protection structure 15 is 5%-15%. That is, the weight percentage of the material 15 is 85%-95%, which anticipates the claimed range of 65%-99.8%), a content of the white powder material 16 is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, TiO2 particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%-20%; see Note 1 below), and a content of the black powder material 16 is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, BN particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%-25%; see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the white powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the black powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Yeh in Fig. 5 further teaches the encapsulation structure 15-16 has a first height with respect to the substrate 10, and the light-emitting element 11 has a second height with respect to the substrate 10, wherein the first height is larger than or equal to the second height (see Fig. 5).
Regarding claim 9, Yeh does not disclose a height difference between the first height and the second height is in a range between 0.01mm and 0.3mm. 
However, Yeh teaches a general condition in which the first height is larger than the second height (see Fig. 5 and the rejection of claim 7 as noted above).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Yeh teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of the height difference between the first height and the second height is in a range between 0.01mm and 0.3mm produce unexpected results that are different in kind and not different in degree, said general conditions taught by Yeh renders claim 9 obvious.
	Regarding claim 14, Yeh in Fig. 5 further teaches in the composition 15-16, a content of the polymeric glue material 15 is 85%-95% by weight (¶ 47, weight percentage concentration of particles 16 relative to the protection structure 15 is 5%-15%. That is, the weight percentage of the material 15 is 85%-95%, which anticipates the claimed range of 75%~99.8% by weight), a content of the white powder material is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, TiO2 particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%~20% by weight; see Note 1 below), and a content of the black powder material is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, BN particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%-15%; see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the white powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the black powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 15, Yeh in Fig. 5 further teaches in the composition 15-16, a content of the polymeric glue material 15 is 85%-95% by weight (¶ 47, weight percentage concentration of particles 16 relative to the protection structure 15 is 5%-15%. That is, the weight percentage of the material 15 is 85%-95%, which anticipates the claimed range of 80%~99.8% by weight), a content of the white powder material is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, TiO2 particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%~20% by weight; see Note 1 below), and a content of the black powder material is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, BN particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%~10%; see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the white powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the black powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Andrews.
	Regarding claim 11, Yeh does not explicitly disclose the plural light-emitting elements are disposed in a high-density array comprising three or more light-emitting elements.
	Andrews recognizes a need for forming LED chips in array (¶ 44) to improve brightness of a device (¶ 1). Andrews satisfies the need by arranging LED chips 16 in arrays with three or more LED chips (¶ 44), and such LED array would be high-density array since these LED chips are formed within a small area
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light-emitting elements taught by Yeh with the arrangement taught by Andrews, so as to form LED chips in array to improve brightness of a device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                        

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                        

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 between. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014. (1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014). Retrieved October 21 2022 from https://www.thefreedictionary.com/between
        2 encapsulate. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014. (1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014). Retrieved October 21 2022 from https://www.thefreedictionary.com/encapsulate
        3 enclose. (n.d.) Collins Thesaurus of the English Language – Complete and Unabridged 2nd Edition. (1995, 2002). Retrieved October 21 2022 from https://www.thefreedictionary.com/enclose